Motion by appellant to stay contempt order dated December 1, 1961, pending appeal from order dated January 3, 1962, which denied appellant’s motion to modify said contempt order. Motion granted on condition: (1) that appellant pay to respondent $100 a week beginning January 22, 1962; and (2) that appellant perfect the appeal and be ready to argue or submit it on February 9, 1962; appeal ordered on the calendar for said date. On the court’s own motion, the appeal will be heard on the original papers (and typed minutes) and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their briefs and to serve one copy on each other. Appellant’s brief must be served and filed on or before February 2, 1962. Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.